Exhibit 99.1 Consolidated Financial Statements Student Transportation Inc. For the years ended June 30, 2014 and 2013 Student Transportation Inc. Consolidated Financial Statements For the years ended June 30, 2014 and 2013 Contents Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Comprehensive Income 4 Consolidated Statements of Shareholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to the Consolidated Financial Statements 7 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Student Transportation Inc.: We have audited the accompanying consolidated balance sheetsof Student Transportation Inc. as of June 30, 2014 and 2013, and the related consolidatedstatements of operations, comprehensive income, shareholders’ equity and cash flows for the years then ended, and the notes to the consolidated financial statements. Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with United States generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States) and Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Student Transportation Inc. as at June 30, 2014 and 2013 and the consolidated results of its operations and its cash flows for the years thenended in accordance with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Independent Registered Public Accounting Firm MetroPark, New Jersey USA September 15, 2014 1 Student Transportation Inc. Consolidated Balance Sheets (000’s of U.S. dollars) As at As at June 30, 2014 June 30, 2013 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $152 and $172 at June 30, 2014 and 2013, respectively Inventory Prepaid expenses Other current assets Total current assets Other assets Property and equipment, net Oil and gas interests, net Other intangible assets, net Goodwill Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Current portion of long-term debt - Total current liabilities Long-term debt Asset retirement obligation Deferred income tax liability Class B-Series Three common share liability Other liabilities Total liabilities Shareholders' equity Paid in Share Capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Irving R. Gerstein George Rossi See accompanying notes. 2 Student Transportation Inc. Consolidated Statements of Operations (000’s of U.S. dollars, unless specified, except share and per share amounts) Twelve months Twelve months ended ended June 30, 2014 June 30, 2013 Revenues $ $ Costs and expenses: Cost of operations General and administrative Non-cash stock compensation Acquisition expenses - Depreciation and depletion expense Amortization expense Total operating expenses Income from operations Interest expense Foreign currency loss (gain) ) Unrealized (gain) loss on foreign currency exchange contracts ) Unrealized re-measurement gain - ) Non-cash gain on US$ 6.25% Convertible Debentures conversion feature ) ) Gain on bargain purchase of business acquired, net oftax ) - Other expense (income) , net ) Income before income taxes Income tax(benefit) expense ) Net income $ $ Weighted average number of shares outstanding-basic Weighted average number of shares outstanding-diluted Basic and diluted net incomeper common share $ $ Dividends declared per common share (Cdn$) $ $ See accompanying notes. 3 Student Transportation Inc. Consolidated Statements of Comprehensive Income (000’s of U.S. Dollars) Twelve months ended Twelve months ended June 30, 2014 June 30, 2013 Net income : $ $ Other comprehensive income (loss): Unrealized gain (loss) on currency translation adjustments ) Other comprehensive income (loss): ) Comprehensive income $ $ See accompanying notes. 4 Student Transportation Inc. Consolidated Statements of Shareholders’ Equity (000’s of U.S. Dollars) Share Capital Shares Amount Accumulated Other Comprehensive Loss Accumulated Deficit Shareholders' Equity Balance at June 30, 2012 ) ) Net income - - - Dividends - - - ) ) Common stock issuance - - Conversion of debt to common stock - - Repurchase of common stock ) ) - - ) Other comprehensive loss - - ) - ) Balance at June 30, 2013 $ $ ) $ ) $ Net income - - - Dividends - - - ) ) Common stock issuance - - Other comprehensive income - - - Balance at June 30, 2014 $ $ ) $ ) $ See accompanying notes. 5 Student Transportation Inc. Consolidated Statements of Cash Flows (000’s of U.S. Dollars) Year ended Year ended June 30, 2014 June 30, 2013 Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred income taxes Unrealized loss on forward contracts ) Non-cash gain on US$ 6.25% Convertible Debentures conversion feature ) ) Unrealized re-measurementgain - ) Unrealizedforeign currency loss (gain) ) Amortization of deferred financing costs Non-cash stock compensation Gain on bargain purchase of businesses acquired, net of tax ) - Gain on disposal of fixed assets ) ) Depreciation and depletion expense Amortization expense Changes in current assets and liabilities: Accounts receivable ) ) Prepaid expenses, inventory and other current assets ) Accounts payable ) Accrued expenses and other current liabilities Changes in other assets and liabilities ) Net cash provided by operating activities Investing activities Business acquisitions, net of cash acquired ) - Payments on seller debt - ) Purchases of property and equipment ) ) Proceeds on sale of equipment Net cash used in investing activities ) ) Financing activities Redemptionof Class B Series Two and Three common shares ) ) Financing fees ) ) Cdn$ 6.25% Convertible Debenture Offering - Repurchase of common stock - ) Redemption of 7.5% Convertible Debentures - ) Common stock dividends ) ) Borrowings on credit facility Payments on credit facility ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash 8 ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Cash paid for interest $ $ Cash paid for income taxes $ $ See accompanying notes. 6 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2014 and 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 1.General Student Transportation Inc. (“STI” or the “Company”) is a corporation established under the laws of the Province of Ontario.STI together with its indirect subsidiary Student Transportation of America ULC (“STA ULC” and together with STI the “Issuer”), completed an Initial Public Offering (the “IPS Offering”) on December 21, 2004 through the issuance ofincome participating securities (“IPSs”).Each IPS consisted of one common share of STI and Cdn $3.847 principal amount of 14% subordinated notes of STA ULC (the “Subordinated Notes”).On December 21, 2009, the Company redeemed the remaining Subordinated Notes, originally issued as a component of the IPSs, as the final step in the process of converting from the IPS structure to a traditional common share structure.STI owns 100% of the Class A common shares of Student Transportation of America Holdings, Inc. (“STA Holdings”). Management owns 100% of the Class B Series Two and Class B Series Three common shares of STA Holdings pursuant to the grant of shares under the STA Holdings Equity Incentive Plan (“EIP”) (see Note 12).STI currently holds a 98.6% interest in STA Holdings, through its ownership of the Class A shares of STA Holdings. STI also owns 100% of the outstanding shares of Parkview Transit. STA Holdings owns 100% of the outstanding shares of Student Transportation of America, Inc. (“STA, Inc.”).The Company, through its ownership of STA Holdings and Parkview Transit, is the third largest provider of school bus transportation services in North America. 2. Basis of Presentation These consolidated financial statements have been prepared by management in accordance with accounting principles generally accepted in the United States (“US GAAP”).The accompanying consolidated financial statements include the accounts of the Company and all of its subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation. The significant accounting policies used to prepare the financial statements are described below: Foreign Currency Translation Monetary assets and liabilities denominated in a currency other than the functional currency are translated at the rate of exchange prevailing at the balance sheet date.Transactions denominated in a currency other than the functional currency are translated at the rate of exchange prevailing on the transaction date.Gains and losses on translation of these items are considered transaction gain and losses and are included in the consolidated statements of operations in foreign currency (gain) loss. The functional currency of STI, the parent, STA ULC and the Company’s Canadian operations, is the Canadian dollar.The functional currency of STA Holdings and the Company’s operations in the United States is the U.S. dollar.The Company’s financial statements are reported in U.S. dollars, as the principal operations and cash flows of its subsidiaries are conducted in U.S. dollars. 7 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2014 and 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 2. Basis of Presentation (continued) As a result, the assets and liabilities of the STI, STA ULC and the Company’s Canadian operations are translated into U.S. dollars using the exchange rate in effect at the period end and revenues and expenses are translated at the average rate during the period.Exchange gains or losses on translation are deferred as a separate component of shareholders’ equity.The Company’s Cdn$ 7.5% convertible subordinated unsecured debentures (the “Cdn$ 7.5% Convertible Debentures”), the Cdn$ 6.75% convertible subordinated unsecured debentures (the “Cdn$ 6.75% Convertible Debentures”) and the Cdn$ 6.25% convertible subordinated unsecured debentures (the “Cdn$ 6.25% Convertible Debentures”), as described in Note 8, of STI are denominated in Canadian dollars.As the functional currency of STI is the Canadian dollar, exchange gains or losses related to the Cdn$ 7.5% Convertible Debentures, the Cdn$ 6.75% Convertible Debentures and the Cdn$ 6.25% Convertible Debentures on the translation of the STI financial statements into U.S. dollars, the reporting currency, are deferred as a separate component of shareholders’ equity. The US$ 6.25% convertible subordinated unsecured debentures (the “6.25% Convertible Debentures”) of STI as described in Note 8, are denominated in U.S. dollars.As the functional currency of STI is the Canadian dollar, unrealized gains or losses on re-measurement of the US$ 6.25% Convertible Debentures into Canadian dollars are considered transaction gains and losses, at the STI level, and are included in the consolidated statement of operations. Foreign currency transactions gains and losses, related to short-term related intercompany loans are recorded in the Consolidated Statement of Operations as incurred. Foreign currency transaction gains and losses for intercompany loans that are considered long-term in nature are recorded in Accumulated Other Comprehensive Loss as incurred. Cash and Cash Equivalents Cash and cash equivalents include all cash balances and highly liquid investments with maturities of three months or less from the date of purchase.At June 30, 2014 and June 30, 2013 there were no cash equivalents. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. The Company bases its estimates on historical experience, actuarial evaluations and on various other assumptions that it believes are reasonable under the circumstances. 8 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2014 and 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 2. Basis of Presentation (continued) Amounts reported based upon these estimates include, but are not limited to, insurance reserves, income taxes, goodwill and intangible assets, derivatives, certain components of long term debt, Class B Series Two and Series Three common share liability and impairment testing of long-lived assets. Allowance for Doubtful Accounts The Company establishes provisions for losses on accounts receivable if it is determined that all or part of the outstanding balance is not collectable. Collectability is reviewed regularly and an allowance is established or adjusted, as necessary, using the specific identification method. Concentration of Credit Risk Credit is extended based on an evaluation of the customer’s financial condition and, generally, advance payment is not required. The Company has no individual customers which account for more than 10% of its revenues. Anticipated credit losses are provided for in the financial statements.Management monitors the financial condition of its customers to reduce the risk of loss. Inventories Inventories, consisting primarily of repair parts and vehicle accessories, are valued at the lower of cost or market determined on a first-in, first-out (FIFO) method. Property and Equipment Property andequipment is recorded at cost or at fair value if obtained as part of a business acquisition, less accumulated depreciation. Ordinary maintenance and repairs are expensed as costs are incurred.Depreciation on transportation equipment is computed on a usage basis over the estimated useful lives of the assets, which approximate a range from seven to eleven years. Leasehold improvements are amortized over the shorter of the lease term or the estimated useful lives of the assets. Buildings are depreciated on a straight line basis over 40 years. Other property and equipment is depreciated on a straight line basis over three to five years. The Company recorded depreciation expense of $45.2 million and $40.9 million for the years ended June 30, 2014 and 2013, respectively. 9 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2014 and 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 2. Basis of Presentation (continued) Goodwill and Indefinite Lived Intangibles Goodwill represents the excess of cost over fair value of net assets acquired in business combinations accounted for under the purchase method.Goodwill and trade names are not amortized but rather assessed for impairment annually or more frequently if circumstances change and indicators of impairment are present. The annual impairment testing is performed in the fourth quarter. The annual assessment of goodwill impairment, may be performed either on a quantitative or qualitative basis. In accordance with Accounting Standards Codification (“ASC”) 350-20, Intangibles-Goodwill and Other, the quantitative assessment is a two stepimpairment test. The Company first compares the fair value of the reporting unit with its carrying value, including goodwill. If the carrying value exceeds the fair value, the carrying value is then compared to the implied fair value of goodwill.If the implied fair value of goodwill is less than the carrying value of goodwill, an impairment loss will be recognized in the statement of earnings in an amount equal to the difference and the implied fair value of goodwill becomes the new carrying value of goodwill for that reporting unit which is then used in future impairment tests. ASC 350-20 was amended in September 2011, and gives the Company the option to perform a qualitative assessment for goodwill impairment. Under the qualitative assessment, consideration is given to both external factors (including the macroeconomic and industry conditions) and the Company’s own internal factors (including internal costs, recent financial performance, management, business strategy, customers, and stock price). Facts and circumstances are evaluated each year to determine whether to use the qualitative or quantitative assessment. We performed a qualitative assessment during the fourth quarter of 2014, and there was no indication of impairment for goodwill. Other Identifiable Intangible Assets When assessing the impairment for indefinite-lived trade names, the Company performs the assessment in accordance with ASC 350-30, Intangibles other than Goodwill which states that when the carrying value exceeds the fair value, an impairment loss will be recognized in the statement of earnings in an amount equal to the excess. Fair values are derived by using discounted cash flow analyses which requires, among other factors, estimates of the amount and timing of projected cash flows and the appropriate discount rate. ASC 350-30, Intangibles Other than Goodwill, was amended in July 2012, and gives the Company the option to first assess qualitative factors to determine if a quantitative impairment test of the indefinite-live intangible asset is necessary.If the qualitative assessment reveals that it’s more likely than not that the asset is impaired, a calculation of the assets’ fair value is required. Otherwise, no quantitative calculation is necessary. The Company performed the quantitative assessment of trade names and there was no 10 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2014 and 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 2. Basis of Presentation (continued) indication of impairment. Definite-lived intangible assets consist of contract rights and covenants not to compete. Contract rights, which include customer relationships, are amortized on a straight-line basis over an estimated useful life of 20 to 23 years. The useful life for contract rights was determined based on third party valuation reports prepared for the Company.The valuations took into account the average length of the contracts, the expected renewal periods and assumptions regarding future renewals based upon historical customers lives.Covenants not-to-compete are amortized on a straight-line basis over an estimated useful life of two to five years. The Company recorded amortization expense associated with its intangible assets of $3.6 million and $4.2 million for the years ended June 30, 2014 and 2013, respectively. Convertible Debentures The principal amounts of the Cdn$ 7.5% Convertible Debentures were and the Cdn$ 6.75% Convertible Debentures and the Cdn$ 6.25% Convertible Debentures are convertible into common shares of the Company at the option of the holders and the Company under certain conditions. The Company has determined that the debentures are not required to be bifurcated into separate debt and equity components. In accordance with ASC 470-20, Debt with Conversion and Other Options, if the conversion feature of the debenture is non-beneficial (i.e. “out of the money”) upon issuance and the Company cannot settle conversions in cash, the full proceeds from these debentures should be recorded as a liability with no value attributed to the conversion feature. As such, the Company has recorded the full amount of the debentures as a liability. In accordance with ASC 815, Derivatives and Hedging, as the conversion feature on STI’s US$ 6.25% Convertible Debentures provides that the US dollar denominated notes can be converted at a US dollar denominated strike price into common shares of STI, a Canadian dollar functional currency entity, the conversion feature represents an embedded derivative that must be bifurcated and accounted for separately.The embedded conversion feature is recorded at fair value in other liabilities at each reporting period end with the non-cash changes in fair value included in the consolidated statement of operations. The Company recorded a non-cash gain for the year ended June 30, 2014 of $0.7 million in connection with the change in fair value of the embedded conversion feature during the 2014 fiscal year.The value of the embedded conversion feature represents a liability of $0.2 million and $1.0 million as at June 30, 2014 and 2013, respectively, which are included within other liabilities in the consolidated balance sheet. Deferred Financing Costs The Company incurred costs related to obtaining debt financing. The Company capitalized costs associated with its Credit Agreement, Senior Secured Notes and costs related to the issuances of the Convertible Debentures. These costs have been capitalized and are being amortized to interest expense over the term of the related debt using the effective interest rate method.The carrying 11 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2014 and 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 2. Basis of Presentation (continued) value of the deferred financing costs was $7.4 million and $5.5 million as of June 30, 2014 and 2013 respectively.Amortization expense totaled $1.6 million and $2.2 million for the years ended June 30, 2014 and 2013, respectively.Deferred financing costs are included in other assets in the consolidated balance sheet. Impairment of Long-Lived Assets Management continually evaluates whether events or circumstances have occurred that indicate that the remaining estimated useful lives of property and equipment, contract rights and covenants not to compete may warrant revision or that the remaining balances may not be recoverable. Events or circumstances that would trigger testing for impairment include, but are not limited to, the loss of a significant school district customer contract, a significant increase in the Company’s expense levels absent a corresponding increase in revenue that causes operating or cash flow losses or projected operating or cash flow losses, significant adverse changes in legal factors or the business climate in which the Company operates that could affect the value of long-lived assets, or the expectation that a long-lived asset will be sold or otherwise disposed of at a loss before the end of its previously estimated useful life.If this review indicates that the assets will not be recoverable, as determined based on the undiscounted future cash flows from the use of the assets, the carrying value of the assets will be reduced to their estimated fair value.There were no indicators of impairment during the years ended June 30, 2014 and 2013. Business Combinations The Company accounts for business combinations under the principles codified in ASC 805, Business Combinations.The principles set forth how an acquirer recognizes and measures assets acquired, liabilities assumed, non-controlling interest and goodwill in a business combination.Key components include: (i) recognition of transaction costs in current period earnings and included in the consolidated statement of operations in acquisition expense; (ii) recognition of the estimated fair value of all contingent consideration at the acquisition date and an adjustment to fair value at each reporting date with an offset to current period earnings included in the consolidated statement of operations in other (income) expense; (iii) adjustments to deferred tax asset valuation allowances and income tax uncertainties recorded at the acquisition date to be recognized in current period earnings; (iv) acquisition method accounting is applied on the date that control is obtained in step acquisitions; (v) re-measurement of previously acquired non-controlling equity investments at fair value as at the acquisition date with an offset to current period earnings; and (vi) any excess of fair value of acquired net assets over the acquisition consideration results in a bargain purchase which is recognized in the statement of operations. 12 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2014 and 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 2. Basis of Presentation (continued) Income Taxes Income taxes have been computed utilizing the asset and liability approach, under which deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities. Deferred tax assets and liabilities are measured using the currently enacted tax rates expected to be in effect for the years in which those taxes are expected to be realized or settled.A valuation allowance is recorded to reduce deferred tax assets to the amount that is believed to be more likely than not to be realized. The recorded deferred income tax liability results from a difference between the book and tax basis of certain transportation equipment, other equipment and intangible assets. The Company uses judgment in determining income tax provisions and in evaluating its tax positions under the accounting guidance for income taxes.Additional provisions for income taxes are established when, despite the belief that tax positions are fully supportable, there remain certain positions that do not meet the minimum probability threshold, which is a tax position that is more-likely-than-not to be sustained upon examination by the applicable taxing authority.The Company and its subsidiaries are examined by various federal and state tax authorities.The Company regularly assesses the potential outcomes of these examinations and any future examinations for the current or prior years in determining the adequacy of its provision for income taxes.The Company continually assesses the likelihood and amount of potential adjustments and adjusts the income tax provision, the current tax liability and deferred taxes in the period in which the facts that give rise to a revision become known. The Company recognizes interest and penalties related to underpayment of income taxes in income tax provision (benefit). (see Note 7). Revenue Recognition Revenue from the Company’s school bus operations is recognized when the following criteria are met:persuasive evidence of an arrangement exists, services have been rendered, the price to the buyer is fixed and determinable, and collectability is reasonably assured.The Company bills customers on a monthly basis upon the completion of school bus routes, which are based on contracts or extension agreements with customers. Revenue from oil and gas interests is derived from the Company’s partial ownership in various oil and gas wells.As a non-operator, the Company records revenue from its oil and gas interests based on its share of the sales value of production from producing wells.Revenue is received from the well operators and is recognized when the commodities are delivered to customers, the price is fixed or determinable and collectability is assured. 13 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2014 and 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 2. Basis of Presentation (continued) Insurance Reserves The Company had approximately $22.1 million and $17.5 million in recorded insurance reserves at June 30, 2014 and 2013, respectively. These reserves reflect the estimated deductible amounts the Company is responsible for under its workers’ compensation and vehicle liability insurance programs. Insurance expense for these items is largely dependent on the Company’s claims experience and the Company’s ability to control such claims, in addition to third party premiums/expenses associated with this coverage.The Company has recorded estimated insurance reserves for the anticipated losses on open claims and estimated reserves for incurred but not recorded claims under the workers’ compensation and vehicle liability programs based upon actuarial analysis prepared by an independent third party actuary.Although the estimates of these accrued liabilities are based on the factors mentioned above, it is possible that future cash flows and results of operations could be materially affected by changes in our assumptions or changes in claims experience. Stock Based Compensation The Company accounts for stock-based compensation and other stock-based payments using the fair value method.Under the fair value method, the fair value of stock based compensation and other stock-based payments are estimated at the grant date and the total fair value is amortized over the vesting schedule of the awards as compensation expense. The Class B Series Two and Class B Series Three common shares issued by STA Holdings are fully vested on the grant date, and, as such, the Company recognizes compensation expense when the shares are issued. STA Holdings has issued only Class B Series Three common shares pursuant to the EIP during fiscal year 2014 and fiscal year 2013. All future share awards under the EIP plan will be in the form of grants of Class B Series Three common shares, and there will be no further issuance of Class B Series Two common shares. These shares are accounted for as a liability upon issuance and remeasured at fair value on a quarterly basis (see Note 12).The Company recognized $3.9 million and $3.3 million in non-cash stock-based compensation expense based on the estimated fair value on the date of grant of the shares issued, for the years ended June 30, 2014 and 2013, respectively. The Class B Series Two and Class B Series Three common shares are not traded in an active market and have certain restrictions on their transferability. These shares are accounted for as a liability upon issuance, as a result of a put option they contain. In the case of the Class B Series Two common shares issued pursuant to the EIP during the period the IPS structure was in place, the put option provides for a fair market value of Class B Series Two common shares put at an amount equal to the weighted average trading price of the STI common shares for the ten consecutive trading days immediately prior to the date of put, plus Cdn. $3.847 (an amount equivalent to the historical value of the Subordinated Note component of the IPS).In the case of the Class B Series Three common shares to be utilized for EIP share grants subsequent to the end of the IPS structure, the put option provides for a fair market value of Class B Series Three 14 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2014 and 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 2. Basis of Presentation (continued) common shares put at an amount equal to the weighted average trading price of the STI common shares for the ten consecutive trading days immediately prior to the date of put. Stock based compensation expense associated with the issuance of Class B Series Two and Class B Series Three common shares is based on the trading value of the STI common shares at the date of grant, similar to the fair value of such common shares in connection with the put option values described above. Accounting for Derivatives and Hedging Activities Derivatives are recorded at fair value on the balance sheet, which, in accordance with ASC 820, Fair Value Measurements and Disclosure, requires that a company take into account its own credit risk and the credit risk of the counterparty when determining the fair value of financial assets and financial liabilities, including derivative instruments. Changes in fair value will be recorded in the income statement or through other comprehensive income depending on the nature of the derivative instrument. The Company did not elect hedge accounting for any of its derivative financial instruments and therefore records all changes in fair value in the income statement. The Company has offset the fair value amounts recorded on its forward foreign currency contracts executed with the same counterparty under an executed master netting arrangement. Segment Reporting The Company has two reportable segments, a transportation segment and an oil and gas segment.The transportation segment provides school bus and management services to public and private schools in North America.The oil and gas segment represents the Company’s investments as a non-operator in oil and gas interests. Oil and Gas Interests The Company holds non-operating interests in oil and gas properties, which are jointly owned with others. The financial statements reflect the Company’s proportionate interest in the oil and gas activities as a non-operator. The Company uses the full-cost method of accounting for oil and gas interests to determine the capitalized cost, whereby certain expenditures related to the acquisition, exploration and development of oil and gas properties are capitalized.Capitalized costs include the cost of land acquired or leased, intangible drilling costs such as those for equipment, casing and attachments on both productive and non-productive wells.These costs, net of salvage values, are accumulated in a single cost center and are depleted and amortized using the units-of production method.Natural gas reserves and production are converted, at a ratio of six thousand cubic feet of natural gas to one barrel of oil, for depletion and depreciation purposes. 15 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2014 and 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 2. Basis of Presentation (continued) In connection with the oil and gas interests, the Company has an asset retirement obligation which represents the liability associated with the retirement of long-lived assets that arise from the acquisition, construction, development or normal operation of such assets. Under US GAAP, the impairment test for oil and gas assets (the “ceiling test”) requires the Company to use tax effected discounted cash flow using a present value technique. Under ASC 932, Extractive Industries – Oil and Gas, the pricing assumption to be used in the ceiling test calculation is defined as the twelve month average of realized prices. Earnings per Share Basic and diluted earnings per share are calculated by dividing the net income for the period by the weighted number of shares outstanding during each period. The shares used in the calculation of basic earnings per share are based on the weighted average number of shares outstanding.Shares used in the calculation of diluted earnings per share are based on the weighted average number of shares outstanding plus an adjustment for the incremental shares that would be outstanding assuming the exercise of the Company’s Convertible Debentures. The net income for basic earnings per share is net earnings available to common stockholders.The net income for diluted earnings per share is net earnings available to common stockholders with interest expense associated with the Convertible Debentures added back (net of tax) for the assumed conversion of the Convertible Debentures into common stock. Seasonality The Company’s operations are seasonal and follow the school calendars of the public and private schools it serves. During the summer school break, revenue is derived primarily from summer camps and private charter services.Since schools are not in session, there is no school bus transportation revenue. Depreciation of fixedassets occurs in the months during which schools are in session, which is generally September through June. A full year’s worth of depreciation is recorded in these ten months to match the vehicles’ usage. Recent Accounting Pronouncements In January 2013, the Financial Accounting Standards Board (FASB) issued AccountingStandards Update (ASU) 2013-01, Scope Clarification of Disclosures about Offsetting Assets and Liabilities, to limit the scope of the new balance sheet offsetting disclosure requirements to derivatives (including bifurcated embedded derivatives), repurchase agreements and reverse repurchase agreements, and securities borrowing and lending transactions.For public companies, the ASU is effective for fiscal years and interim periods within those years beginning after December 15, 2012, or the first quarter of 2013 for fiscal years beginning after December 15, 2013 and interim 16 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2014 and 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 2. Basis of Presentation (continued) and annual periods thereafter. The ASU should be applied prospectively. Early adoption is permitted. In February 2013, the FASB issued ASU 2013-02 to improve the reporting of reclassifications out of accumulated other comprehensive income (AOCI). The ASU sets requirements for presentation for significant items reclassified to net income in their entirety during the period and for items not reclassified to net income in their entirety during the period.This is effective for annual periods beginningon or after January 1, 2013 (including interim periods within them) and retrospectively for all periods presented on the balance sheet. ASC 350-30, Intangibles Other than Goodwill, was amended in July 2012, and gives Companies the option to first assess qualitative factors to determine if a quantitative impairment test of the indefinite-live intangible asset is necessary.If the qualitative assessment reveals that it’s more likely than not that the asset is impaired, a calculation of the assets’ fair value is required. Otherwise, no quantitative calculation is necessary. This is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012.Early adoption is permitted. The Company adopted these standards on July 1, 2013 and they did not have a material effect on its consolidated financial statements. In July 2013, the FASB issued ASU 2013-11, Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss or a Tax Credit Carryforward Exists.This ASU provides for the presentation of all or a portion of an unrecognized tax benefit as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward unless such balances are not available at the reporting date at which point the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. This is effective for annual periods beginning after December 15, 2013 (including interim periods within those fiscal years). The ASU should be applied prospectively to unrecognized tax benefits that exist at the effective date.Retrospective application is permitted. The Company is required to adopt this standard prospectively for all unrecognized tax benefits that exist for the first quarter of fiscal 2015.Early adoption is permitted.This presentation is consistent with how the Company is currently presenting unrecognized tax benefits; therefore the adoption of this standard should not have a material impact on our consolidated financial statements. In January 2014, the FASB issued ASU 2015-05, Service Concession Arrangements.This ASU applies to an operating entity of a service concession arrangement entered into with a public-sector entity grantor when the arrangement meets both of the following conditions: (i) the grantor controls or has the ability to modify or approve the services that the operating entity must provide with the infrastructure, to whom it must provide them and at what price and (ii) the grantor 17 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2014 and 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 2. Basis of Presentation (continued) controls, through ownership, beneficial entitlement, or otherwise, any residual interest in the infrastructure at the end of the term of the arrangement. This is effective for annual periods beginningafter December 15, 2014 (including interim periods within those fiscal years) and should be applied on a modified retrospective basis to service concession arrangements in existence at the beginning of the fiscal year of adoption. The Company is required to adopt this standard for the first quarter of fiscal 2016.Early adoption is permitted.The Company is currently evaluating the requirements of this ASU to determine the impact on our consolidated financial statements. In May 2014, the FASB issued ASU 2014-09, Revenue From Contracts With Customers.This new revenue recognition standard will supersede most existing revenue recognition guidance and is intended to improve revenue recognition and related financial reporting requirements.The standard will require companies to review contract arrangements with customers and ensure that all separate performance obligations are properly recognized in the compliance with the new guidance. The standard allows for either “full retrospective” or “cumulative effect” adoption.The standard is effective for the Company on July 1, 2017 with early adoption prohibited. The Company is currently assessing whether the adoption of this guidance will have a significant impact on our consolidated financial statements. 3.Business Combinations 2014 Acquisitions Atlantic Express Transportation Corporation On February 10, 2014, the Company closed the acquisition of certain assets and contracts in California from Atlantic Express Transportation Corporation (“AE”). STI's subsidiary School Wheels Direct (“SWD”) managed the California operations from January 10, 2014 to February 9, 2014. Earnings of the acquired company are included in the Company’s results of operations from February 10, 2014.The aggregate purchase price of these assets was approximately $17.2 million. Current assets, less current liabilities $ Property and equipment Intangible assets Deferred taxes ) Fair value of net assets acquired $ The purchase price consisted of $17.2 million in cash.Identifiable intangible assets consisted of contracts rights of $1.7 million that will be amortized over 20 years. Approximately $0.2 million of acquisition-related costs have been recognized as an expense in the statement of operations during fiscal year 2014. 18 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2014 and 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 3.Business Combinations (continued) AE filed for protection under the federal bankruptcy protection rules.The SWD management services contract and the agreement to acquire the California assets of AE, including vehicles and school contracts, were both approved by the bankruptcy court. The purchase price was lower than the fair market value of the business acquired.Therefore, the Company has recognized a gain of approximately $2.8 million, net of tax, which is included in the consolidated statement of operations. Williams Bus Line Co. On August 27, 2013, the Company closed its acquisition of all of the outstanding common stock of Williams Bus Lines Co., (“Williams”), located in Wilkes Barre, Pennsylvania. Earnings of the acquired company are included in the Company’s results of operations from August 27, 2013. The aggregate purchase price of this acquisition was $3.4 million. Current assets, less current liabilities $
